USDC IN/ND case 2:18-cr-00021-TLS-APR document 348 filed 09/10/19 page 1 of 2
                    UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF INDIANA
                           HAMMOND DIVISION

UNITED STATES OF AMERICA,               )
         Plaintiff,                     )
                                        )
  v.                                    )                2:18-CR-00021-8-7
                                        )
PARONICA BONDS,                         )
         Defendant.                     )

               MOTION FOR LEAVE TO APPEAR TELEPHONICALLY

        Attorney Scott J. Frankel, counsel for Paronica Bonds, respectfully requests leave

to appear telephonically for the pretrial conference scheduled for Friday, September 13,

2019. In support thereof the following is stated:

        Counsel has a scheduling conflict which requires him to depart for Cleveland, Ohio

at the same time as the pretrial conference. Counsel can be available by phone.

        WHEREFORE, for the foregoing reasons, it is respectfully requested that Attorney

Scott J. Frankel be allowed to appear telephonically (312-485-3143) at the pretrial

conference scheduled for Friday, September 13, 2019 at 1:30 pm.

       Dated: September 10, 2019


                                        Respectfully submitted,

                                        Northern District of Indiana
                                        Federal Community Defenders, Inc.

                                            By:     s/ Scott J. Frankel
                                                  Scott J. Frankel, Staff Attorney
                                                  227 S. Main Street, Suite 100
                                                  South Bend, IN 46601
                                                  Phone: (574) 245-7393
                                                  Fax: (574) 245-7394
                                                  eMail: scott_frankel@fd.org
 USDC IN/ND case 2:18-cr-00021-TLS-APR document 348 filed 09/10/19 page 2 of 2


                              CERTIFICATE OF SERVICE

        I hereby certify that, on January 17, 2019, I electronically filed the foregoing with
the Clerk of the Court using the CM/ECF system which sent notifications of such filing to
all parties of record.

                                                    s/ Scott J. Frankel
